CROCKETT, Justice
(concurring with added comment) :
I concur in the main opinion. But, I add this observation: I accept the correctness of the rule stated: That the price paid for the land, if not too remote in time, is competent evidence to be considered in ascertaining its value. But it is my opinion that five years is not too remote in time, and accordingly, that the trial court erred in sustaining the objection as to what defendant paid for the property. The trend is, and should be, toward liberality in admitting any relevant evidence which may be of assistance to the fact trier in analyzing the issues in the case.
Nevertheless, because of what appears to be the view expressed in the main opinion, derline, it did not transgress the limits of that while the ruling may have been bor-*135the trial court’s discretion, at least to the point of being prejudicial error warranting reversal of the case, I have concluded to concur with the decision, qualified by the foregoing comment.